998 F.2d 7
302 U.S.App.D.C. 389
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.John Leo ROBERTS, Appellant.
No. 91-3266.
United States Court of Appeals, District of Columbia Circuit.
June 25, 1993.

Before:  EDWARDS, WILLIAMS and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the conviction be affirmed.   The district court's denial of the motion to sever was proper for the reasons stated by the court in its Memorandum and Order filed April 8, 1991.   Further, because Roberts failed to renew his motion for judgment of acquittal at the close of all of the evidence, this court may review his conviction only for "manifest miscarriage of justice."   See United States v. Sherod, 960 F.2d 1075, 1077 (D.C.Cir.), cert. denied, 113 S.Ct. 480 (1992).   Reviewing the evidence under that standard, we are convinced that the record fully supports Roberts' conviction.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.